COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ALBERTINA VALDEZ,                              §
                                                               No. 08-08-00271-CV
                  Appellant,                    §
                                                                 Appeal from the
 v.                                             §
                                                               383rd District Court
 RAMON VALDEZ,                                  §
                                                             of El Paso County, Texas
                  Appellee.                     §
                                                               (TC# 2006CM1915)
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant has complied with the requirements of Rule 42.1(a)(1), and

having considered the motion, we conclude it should be granted, because no party will be denied

relief to which it would otherwise be entitled. Therefore, we grant Appellant’s motion to dismiss

and dismiss the appeal with prejudice. Costs will be taxed against Appellant. See TEX .R.APP .P.

42.1(d).



                                              GUADALUPE RIVERA, Justice
January 8, 2009

Before Chew, C.J., McClure, and Rivera, JJ.